Exhibit Execution Copy Deutsche Bank Opening Transaction To: International Game Technology 9295 Prototype Drive Reno, Nevada 89521 From: Deutsche Bank AG, London Branch c/o Deutsche Bank Securities Inc. 60 Wall Street New York, NY 10005 Re: Issuer Warrant Transaction Ref. No: 329139 Date: May 5, 2009 Dear Sir(s): The purpose of this communication (this “Confirmation”) is to set forth the terms and conditions of the above-referenced transaction entered into on the Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London Branch (“Dealer”) and International Game Technology (“Issuer”).This communication constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S.
